Citation Nr: 1448725	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a compensable rating for the service-connected bilateral hearing loss disability.

2.  Entitlement to an evaluation in excess of 10 percent prior to October 25, 2013 and in excess of 20 percent beginning on that date for the service-connected degenerative disc disease (DDD) of the cervical spine.




REPRESENTATION

Appellant represented by:	Joseph Davis, Agent



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1947 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO.

The Veteran initially requested a hearing before a Veteran's Law Judge.  However, he subsequently withdrew his request.  

In April 2013, the Board remanded the case for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2013, the RO increased the rating for the service-connected DDD of the cervical spine to 20 percent effective on October 25, 2013 (date of the VA examination).  The issues on the title page reflect the higher ratings assigned for various stages of the appeal.

The increase during the appeal does not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for increase remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that in a July 2012 rating decision, the RO granted service connection for coronary artery disease with a history of myocardial infarction and assigned a 100 percent rating, effective on January 18, 2012.  

Finally, the Board notes that the Veteran appears to have executed a new VA Form 21-22 more than 90 days following certification to the Board.  In that regard, the Veteran's case was certified to the Board on February 14, 2013 with Joseph Davis listed as the Veteran's representative along with a valid corresponding VA Form 21-22.  

On August 27, 2013, the Veteran executed a VA Form 21-22 which purported to appoint the North Carolina Division of Veterans Affairs as the Veteran's representative.  

An appellant and his representative will be granted a period of 90 days following mailing of notice to them that an appeal has been certified to the Board for appellate review during which they may submit a request for a change in representation.  See 38 C.F.R. § 20.1304(a) (2013).  

The Board will not accept a request for a change in representation except when the appellant demonstrates on motion that there is good cause.  See 38 C.F.R. § 20.1304(b) (2013).  

If good cause is not shown, the request for a change in representation will be referred to the agency of original jurisdiction without action by the Board concerning the request.  See 38 C.F.R. § 20.1304(b)(i) (2013).  

As the Veteran executed a new VA Form 21-22 greater than 90 days following certification to the Board and did not demonstrate good cause, the Board will not take action in regard to the newly executed VA Form 21-22 and refer the matter of a request for a change in representation back to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The service-connected bilateral hearing loss disability is not shown to be productive of worse than Level I hearing acuity in the right ear or Level II hearing acuity on the left.  

2.  For the period prior to October 25, 2013, the service-connected DDD of the cervical spine is shown to have been productive of a disability picture that more nearly approximated the combined range of motion of the cervical spine not greater than 170 degrees at its most limited.

3.  The service-connected DDD of the cervical spine is not shown to be manifested by forward flexion of the cervical spine restricted to 15 degrees or less; neither findings of favorable or unfavorable ankylosis, nor incapacitating episodes due to intervertebral disc syndrome are demonstrated



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2013).  

2.  For the period of the appeal prior to October 25, 2013, the criteria for the assignment of an initial rating of 20 percent for service-connected DDD of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71, 4.71a including Diagnostic Codes (DCs) 5235 to 5243 (2013).

3.  For the period of the appeal, the criteria for the assignment of a rating higher than 20 percent for the service-connected DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71, 4.71a including Diagnostic Codes (DCs) 5235 to 5243 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  

By correspondence dated in August 2008, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

The Veteran was also provided information regarding entitlement to a higher evaluation for a disability on an extraschedular basis and the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, private medical records, VA medical records, and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).   


Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4. 

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be explained in further detail below, both matters in this case do not show a need for staged ratings.


Bilateral hearing loss

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII. 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

In this case, the record reflects that the Veteran underwent a VA audiological examination in October 2013 that yielded the following results:




HERTZ



1000
2000
3000
4000
RIGHT
10
20
40
85
LEFT
30
45
65
80


The speech discrimination scores were 94 percent in the right ear and 90 percent in the left.  The average puretone threshold was 39 decibels in the right ear and 55 decibels in the left.

Applying the schedular criteria, this examination report yielded a numerical designation of level I in the right ear and level II for the left ear.  See 38 C.F.R. § 4.85, Table VI. 

When those values are applied to Table VII, a no percent disability evaluation is for application for the service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 4.85. 

These test results do not require consideration of exceptional patterns of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency]. 

The Board notes that the claims file contains a March 2010 private evaluation that was based on audiological testing conducted by Hearing Aid Specialist.  The Board also notes the Pinehurst Surgical audiological report from July 2006 through April 2008.

Both private reports show that the Veteran experiences hearing impairment.  However, the precise level of impairment is not clear to the Board.  Also, there is no indication that their results were based on the Maryland CNC speech discrimination test. 

These testing results are inadequate for VA rating purposes because of the reasons mentioned above.  38 C.F.R. § 3.85(a).  As a result, the Board cannot consider these results in its analysis. 

The earlier VA examination performed in February 2009 also showed findings that did not warrant the assignment of a compensable rating for the service-connected bilateral hearing loss disability.  

Hence, the VA examination hearing test results from October 2013 are considered to provide the best evidence of the severity of the service-connected bilateral hearing loss disability.

Thus, on this record, the Board finds that an increased compensable rating for the service-connected bilateral hearing loss disability under Diagnostic Code 6100 is not assignable.

The Board has also considered whether this issue should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this issue does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Accordingly, referral for consideration of an extraschedular rating is not indicated.  


DDD of the cervical spine

Regarding this matter, the Veteran contends that he is entitled to a higher initial rating for his service-connected DDD of the cervical spine disability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The RO evaluated the Veteran's cervical spine disability under diagnostic codes (DC) 5242, the criteria for evaluating degenerative arthritis of the spine.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a. 

Under the formula, 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine. 

A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine. 

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

The normal combined range of motion of the cervical spine is 340 degrees. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The private medical records from Anderson Orthopaedic Clinic show treatment for cervical spondylosis with encroachment in C5-C6 with pain and limited motion in July 1968.  The doctor noted at the time that the spondylosis of the Veteran's cervical spine predated the automobile accident in June of 1968.  This condition was diagnosed within one month of the Veteran's discharge from service, thus service connection was warranted on a presumptive basis.

A letter from a private medical clinic in April 2008 stated that the Veteran had problems with swelling, flexion, extension and rotation of his cervical spine.  It was stated that the Veteran was to be evaluated by a Neurosurgeon for significant cervical spine pathology for possible surgical consideration.

A March 2009 VA examination documented the Veteran's complaints of pain.  He reported experiencing flare-ups with any strenuous activity.  He stated that he had not had surgery on his neck or back but had gradually gotten worse in this area over the years.  He took pain medication that helped with no adverse radiation.   

The range of motion for the cervical spine was noted to be as follows: forward flexion to 40 degrees, extension to 30 degrees, right rotation to 60 degrees, left rotation to 70 degrees, and lateral flexion to 15 degrees, bilaterally.

Objectively, the examiner noted that the Veteran had pain with all these movements and stopped when the pain started.  No fatigue, spasms, weakness, tenderness, or lack of endurance was noted.  The examiner reported that the limitation was secondary to pain.  The examiner stated that repetitive motion did not increase the loss of the range of motion and it would be mere speculation on his part to estimate range of motion loss with a flare-up.  The examiner diagnosed the Veteran with DDD of the cervical spine.  Ankylosis of the cervical spine was not noted.

The report of a VA examination in October 2013 documented that the Veteran's range of motion of the cervical spine was as follows: forward flexion to 45 degrees, extension to 30 degrees, right rotation to 35 degrees, left rotation to 30 degrees and lateral flexion to 25 degrees, bilaterally, with pain at the extreme of all motions.  The Veteran was able to perform repetitive-use testing and had no additional limitation in range of motion of the cervical spine following repetitive-use testing.

The Veteran was noted to have a functional loss and/or functional impairment of the cervical spine manifested by less movement than normal and pain on movement.  He reported having flare-ups that impacted the function of his cervical spine.  He stated that, a few years back, his neck started to swell causing pain.  He asserted that a spine and neck doctor stated that the left side of his neck was deteriorating.  

The examiner noted that usage of the neck for turning the Veteran's head to look at objects could cause him pain that would have significant limitation on the functional ability of his neck during flare-ups.  

The examiner stated that the physical examination showed that the Veteran would have a 5-10 degrees reduction in his neck flexion, extension, and rotation during these flare-ups.  

Intervertebral disc syndrome and ankylosis of the cervical spine was not noted.  He had not had any incapacitating episodes over the past 12-months due to the disc disease.  The Veteran did not have any other neurologic abnormalities or symptoms of radiculopathy related to his cervical spine.

On this record, the Board finds that an evaluation of 20 percent for the service-connected DDD of the cervical spine disability is warranted for the entire period of the appeal.  The evidence shows that the disability has not significantly changed and a uniform evaluation is warranted.

The disability picture is shown to more closely resemble that of a combined range of motion during flare-ups that is not greater than 170 degrees at its most limited.  The October 2013 examiner's conclusion that the Veteran experiences a 5 to 10 degree reduction in his flexion, extension and rotation, during flare-ups, would equate to a combined range of motion of 130 degrees.

The October 2013 VA examination in this case was predicated on a thorough examination and fully addressed the rating criteria that were relevant to rating the disability.  

Notably, the October 2013 examination findings show consideration has been given to additional significant orthopedic disability manifested by limitation of motion, or restriction of activity, or functional impairment, that was caused by pain during periods of flare-ups, or when the body part is used repeatedly over a period of time.  

To the extent that the March 2009 examiner stated that he could not estimate the range of motion loss during flare-ups without mere speculation, the Board finds that the October 2013 examination depicts a more accurate picture of the Veteran's disability.  

Thus, on this record, a 20 percent rating is assigned for the entire period of the appeal. 

However, an increased rating higher than 20 percent is not assignable at any time during the period of the appeal.

In reaching this conclusion, the Board finds that the service-connected cervical spine disability picture is not show to be productive of a limitation of motion or functional loss due to pain to 15 degrees or less or favorable ankylosis of the cervical spine.

The Board also finds that an increased rating for the service connected disability under the formula for rating intervertebral disc syndrome has not been met.  In this regard, the Veteran is not shown to have been prescribed bed rest by a physician for incapacitating episodes.  

Accordingly, on this record, a higher rating is not assignable under the criteria for evaluating intervertebral disc syndrome.

A separate rating for a neurological deficit due to the cervical spine disability is not assignable since the Veteran is not shown to have any related findings.  Sensory testing was shown to be normal and there was no objective evidence of neuropathy or radiculopathy.

In reaching this decision, the Board has also considered whether this case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The Board finds that Veteran's reports of pain and limitation of motion of the cervical spine, specifically during flare-ups, are reasonably addressed by the schedular criteria for evaluating the service-connected DDD of the cervical spine. 

Accordingly, referral for extraschedular consideration is not required in this case.  


ORDER

An increased, compensable rating for the service-connected bilateral hearing loss disability is denied.  

An initial rating of 20 percent for the service-connected DDD of the cervical spine disability for initial period of the appeal is granted, subject to the regulation governing the payment of VA monetary benefits.

An increased rating in excess of 20 percent for the service-connected DDD of the cervical spine disability is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


